DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022 has been entered.
 
Response to Amendment
The amendment filed November 7, 2022 has been entered.  Claims 1, 3-5, 8-11, 12-21, and 104-109 are pending in the application; claims 104-109 are new; claims 3-5 and 11 are previously withdrawn; claims 2, 6, 7, and 22-103 are previously cancelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claims 21 and 107: Claim 21 recites the limitation "the one or more air pumps."  Claim 107 similarly recites such a limitation.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 21 and claim 107 both depend on, requires “two or more air pumps,” and only recites “one or more of the air pumps” in limitations discussing operation of the two or more air pumps.  Thus, because claim 21 and claim 107 require “one or more air pumps” as opposed to the “two or more air pumps” established in claim 1, the number of air pumps present in the claims is unclear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 16-18, 21, and 104-109 are rejected under 35 U.S.C. 103 as being unpatentable over:
Perry et al. (U.S. 4,832,039) (hereinafter – Perry)
Woehrle et al. (US 20200275847 A1) (hereinafter – Woehrle).
Re. Claim 1: Perry teaches a noninvasive blood pressure monitor (Abstract) comprising: 
an inflatable cuff (Fig. 2: cuff 16);
a pressure transducer (Fig. 2: pressure transducer 30).
Perry does not further teach the invention comprising two or more air pumps. 
Woehrle teaches analogous art in the technology of non-invasive pressure cuff pressure control (Abstract).  Woehrle further teaches the invention comprising two or more air pumps (Figs. 3-5: multiple pumps). 
It would have been obvious to one having skill in the art before the effective filing date to have modified Perry to include the use of multiple pumps as taught by Woehrle, the motivation being that doing so enables a wider range of inflation/deflation rates while also reducing unwanted oscillations due to gearbox shifting in altering the speed of the motor of a variable flow pump (Paragraphs 0011-0013).
Woehrle further teaches the invention comprising a plurality of air paths connecting the inflatable cuff, the pressure transducer, the air pumps (Fig. 5: air paths connecting pumps 31, 32, 34, 36, 38 to pressure cuff 30; Paragraph 0068: sensor disposed in non-invasive blood pressure; additionally, see structures of Perry in light of the combination).
	In the combination above, Perry further teaches an acoustic filter provided along at least one of the air paths (Fig. 2: acoustic filters 22, 24; Fig. 3: filter prior to cuff).
	Woehrle further teaches a controller configured to alter an inflation rate for the inflatable cuff by turning one or more of the air pumps on at its operating speed or by turning one or more of the air pumps off (Fig. 3: control unit 130; Paragraph 0055: “Specifically the control unit 130 is configured to selectively enable and disable each of the pumps 120 (i.e. activate and deactivate) as required”).
Re. Claim 8: Perry and Woehrle teach the invention according to claim 106 (see later).  Perry further teaches the invention wherein the acoustic filtering cavity includes a plurality of ports that feed into the acoustic filtering cavity (Fig. 6A: apertures 66, 68, pneumatic nozzles 70, and/or transverse bores 76 which feed into resonant chambers 62, 64), and
wherein a dimension of the acoustic filtering cavity is at least 5 times a dimension of the plurality of ports (Col. 5: “Each of the filter cavities is approximately 0.494 inches wide, 0.594 inches tall and 0.500 inches deep; Col. 5: “In the preferred embodiment, the bores 80 and 84 each have a diameter of 0.094 inches, while the central longitudinal bore has a diameter of approximately 0.031 inches. The transverse bores 76 in the central tubular portion each have a diameter of 0.020 inches. In alternate embodiments of the invention filter assembly, the diameter of the central longitudinal bore 82 ranges from 0.031 inches to 0.062 inches. Variation of the diameter of the central orifice 82 affects both the inflation rate of the system and the noise attenuation characteristics of the filter”).
Re. Claim 16: Perry and  Woehrle teach the invention according to claim 1.  Perry further teaches the invention wherein the acoustic filter comprises one or more box-shaped cavities (Fig. 6a, 7a, 7b: resonant chambers 62, 64 are box-shaped).
Re. Claim 17: Perry and Woehrle teach the invention according to claim 16.  Perry further teaches the invention wherein the acoustic filter comprises a box-shaped cavity with a face attached to one of the plurality of air paths (Fig. 6a, 6b, 7b: one of the faces of resonant cavities 62, 64 are connected to intake and exhaust ports 48, 50 at a face via threaded connectors 72).
Re. Claim 18: Perry and Woehrle teach the invention according to claim 1.  Perry further teaches the invention wherein the acoustic filter comprises a box-shaped cavity attached to one of the plurality of air paths by a stub (Figs. 6a, 7b: threaded connectors, i.e., stubs, connect to intake and exhaust ports 48, 50).
Re. Claim 21: Perry and Woehrle teach the invention according to claim 1.  Perry further teaches the invention wherein the acoustic filter has a pass band that excludes a fundamental frequency produced by the one or more air pumps when operating (Col. 6: “In the present invention, the normal operational range of the pump is between 3000 and 6000 revolutions per minute. It has been determined that these operational parameters produce undesirable pulsating pressure waves in the frequency range of approximately 200 to 400 Hz. The acoustic filter having the parameters described in connection with the preferred embodiment has a center frequency of approximately 280 Hz and is exceptionally effective in reducing the pulsating current flows of the pressure waves in the range produced by the pump”).  
Re. Claim 104: Perry and Woehrle teach the invention according to claim 1.  Perry further teaches the invention further comprising an air manifold that joins the plurality of air paths (Fig. 6A: filter assembly 60 containing resonant chambers 62, 64 which form an acoustic filter; alternatively or additionally, Woehrle, Figs. 4, 5: any one or more of the tubes connecting the one or more air paths to the pump can be considered part of the manifold that joins a plurality of air paths).
Re. Claims 105 and 106: Perry and Woehrle teach the invention according to claim 104.  Perry further teaches the invention wherein the acoustic filter is integrated with the air manifold (Fig. 6A: resonant chambers 62, 64 are considered acoustic filtering cavities).
 The citations of claim 105 reads upon the limitations of claim 106 as well.
Re. Claim 107: Perry and Woehrle teach the invention according to claim 1.  Woehrle further teaches the invention wherein the controller is configured to not alter the inflation rate by altering the speed of the one or more air pumps (Paragraph 0053: “…each pump 120 in the plurality is configured to provide a flow of gas at a fixed output flow rate. That is, when each pump 120 is enabled (i.e. operated), the pump 120 provides a flow of gas at the fixed output flow rate (i.e. the flow rate of the pump 120 is not variable)”).
Re. Claims 108 and 109: Perry and Woehrle teach the invention according to claim 1.  With regards to the limitations “halve the inflation rate by turning one of the air pumps off” (as required by claim 108) and “double the inflation rate by turning another air pump on” (as required by claim 109), Woehrle states that “each of the plurality of pumps may output a flow of gas at the same or substantially the same flow rate” (Paragraph 0024).  Woehrle further states that for N pumps, the required flow rate can be determined by dividing the required flow rate by the fixed output flow rate of a single pump (Paragraph 0075), providing indication that each pump for a system of N=2 pumps contributes equally to the output flow rate.  Woehrle also states that pumps can be individually activated and deactivated according to a desired flow rate (Paragraph 0055).  Thus, Woehrle is capable of providing double a flow rate when two pumps are activated, as well as half the flow rate when one pump is deactivated, encompassing the limitations of both claims 108 and 109.  
Thus, in a configuration of Woehrle wherein two pumps have equal output and are both turned on to produce a current flow rate, in the case that a desired flow rate is to be adjusted to be half the current flow rate, it would have been obvious to one having ordinary skill in the art to configure the controller of Woehrle to turn one of the pumps off, the motivation being that doing so is a simple control step to achieve a desired flow rate of the system, should the system require the flow rate to be halved.
Similarly, in a configuration of Woehrle wherein two pumps have equal output and only one is turned on to produce a current flow rate, in the case that a desired flow rate is adjusted to be double the current flow rate, it would have been obvious to one having ordinary skill in the art to configure the controller of Woehrle to turn on the inactive pump, the motivation being that doing so is also a simple control step to achieve a desired flow rate of the system, should the system require the flow rate to be doubled.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Perry et al. (U.S. 4,832,039) (hereinafter – Perry)
Woehrle et al. (US 20200275847 A1) (hereinafter – Woehrle)
Giftakis et al. (U.S. 2007/0239230 A1) (hereinafter – Giftakis).
Re. Claim 9: Perry and Woehrle teach the invention according to claim 1, but do not teach the invention wherein the acoustic filter comprises a low-pass filter.
Giftakis teaches the invention wherein the acoustic filter comprises a low-pass filter (Paragraph 0116).  Giftakis teaches analogous art in the technology of monitoring cardiac signals, particularly with acoustic sensors (Paragraph 0116).
It would have been obvious to one having skill in the art before the effective filing date to have modified Perry and Woehrle to include an acoustic filter comprising a low-pass filter as taught by Giftakis, the motivation being that such a filter minimizes the effects of signals from non-cardiac activities, such as speech, chewing, swallowing, and respiration sounds (Paragraph 0116).

Claims 10 and 12-15 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Perry et al. (U.S. 4,832,039) (hereinafter – Perry)
Woehrle et al. (US 20200275847 A1) (hereinafter – Woehrle) 
(CN106205591A) (hereinafter – C1).
Re. Claim 10: Perry and Woehrle teach the invention according to claim 1, but do not explicitly teach an acoustic filter comprising one or more stubs branching off (i.e., following an alternative path) from one of the plurality of air paths.
C1 teaches a Helmholtz resonator, i.e., acoustic filter, which comprises one or more stubs branching off from one of the plurality of air paths (Fig. 5: cavities 3 branching off from main pipeline 4).  C1 teaches analogous art in the technology of acoustic filtering (Page 1, Abstract).  
Both the acoustic filter of Perry and the miniaturized Helmholtz resonator of C1 achieve an analogous effect in attenuating certain frequencies of noise (C1: Page 1, Abstract: broadband noise attenuation; Perry: Col. 5, lines 37-67).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of the resonator structure of C1 for the acoustic filter of Perry.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Re. Claim 12: Perry, Woehrle, and C1 teach the invention according to claim 10.  C1 further teaches the invention wherein the one or more stubs are closed-ended (Fig. 5: cavities are closed-ended).
Re. Claim 13: Perry, Woehrle, and C1 teach the invention according to claim 10.  C1 further teaches the invention wherein the acoustic filter comprises two opposing stubs (Fig. 5: opposing pathways above and below).
Re. Claim 14: Perry, Woehrle, and C1 teach the invention according to claim 10.  C1 further teaches the invention wherein the one or more stubs have a folded configuration (Fig. 5: folded configuration).
Re. Claim 15: Perry, Woehrle, and C1 teach the invention according to claim 10.  C1 further teaches the invention wherein the one or more stubs include a plurality of sections joined together at one or more angles (Fig. 5: cross-beams 1 joined to inner walls of cavity 3 at perpendicular angles to form folded pathway).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Perry et al. (U.S. 4,832,039) (hereinafter – Perry)
Woehrle et al. (US 20200275847 A1) (hereinafter – Woehrle)
Zhen (U.S. 2010/0298723 A1) (hereinafter – Zhen).
Re. Claim 19: Perry and Woehrle teach the invention according to claim 1, and further teaches a housing with two or more parts (Fig. 4: pump housing comprising multiple parts; Fig. 7b: filter housing 61 comprising intake and exhaust filter cavities).  Perry nor Woehrle does not explicitly teach the use of a gasket provided at a mating interface between two or more parts.
Zhen teaches a gasket provided at a mating interface between two or more parts (Paragraph 0017: “In some embodiments, the water tight sealed housing 40 is sealed from the air channel 10 using a gasket, as described in detail below”).  Zhen teaches analogous art in the technology of cuff-related blood pressure monitoring systems (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified one or more housings of Perry and Woehrle to include the use of a gasket at a mating interface between two or more parts as taught by Zhen, the motivation being that doing so protects the housing against the intrusion of external substances, e.g. water (Paragraph 0017).  Examiner further notes that Zhen also indicates that gaskets are one of multiple alternate ways to seal a housing (Paragraph 0019), wherein the choice to use specifically a gasket to seal a housing is one of obvious design choice absent a teaching of unexpected results or criticality.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Perry et al. (U.S. 4,832,039) (hereinafter – Perry)
Woehrle et al. (US 20200275847 A1) (hereinafter – Woehrle)
Zhen (U.S. 2010/0298723 A1) (hereinafter – Zhen)
Syed et al. (U.S. 2021/0298623 A1) (hereinafter – Syed).
Re. Claim 20: Perry, Woehrle, and Zhen teach the invention according to claim 19, but do not teach the invention further comprising noise-dampening material inside the housing.
Syed teaches the invention further comprising noise-dampening material inside the housing (Paragraph 0088).  Syed teaches analogous art in the technology of acoustic blood pressure monitoring (Abstract; Paragraph 0037).
Because Perry is interested in attenuating unwanted frequencies from components of a blood pressure measuring system, e.g., pump noise, it would have been obvious to one having skill in the art before the effective filing date to have modified Perry and Zhen to include a damping material within internal components as taught by Syed, the motivation being that doing so reduces the amplitude of oscillations, i.e., noise, between components (Paragraph 0088).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN XU/Examiner, Art Unit 3791                                                                                                                                                                                                        


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        17 November 2022